Citation Nr: 0717655	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen claims for service connection for 
bilateral hearing loss and tinnitus. 

FINDINGS OF FACT

1.  In April 1990, the RO reopened final disallowed claims 
for service connection for bilateral hearing loss and 
tinnitus, and denied both claims on the merits.  In April 
1991, the Board concurred in the decision to reopen the 
claims and affirmed denial of the claims on the merits.  

2.  In March 1998, the RO denied a petition to reopen final 
disallowed claims for service connection for bilateral 
hearing loss and tinnitus because new and material evidence 
had not been received.  The veteran requested 
reconsideration, and in September 1998, the RO confirmed the 
denial to reopen the claims.  The veteran did not express 
disagreement within one year and the decision became final. 

3.  Evidence received since April 1990, although new, is not 
material because it is either cumulative or does not relate 
to unestablished facts necessary to substantiate the claims, 
and does not raise a reasonable possibility of substantiating 
the claims.


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  No new and material evidence has been received to reopen 
a final disallowed claim for service connection for tinnitus.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and 
February 2003; and a rating decision in February 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his bilateral high frequency 
sensorineural hearing loss and tinnitus are related to 
acoustic trauma that he experienced on a small arms firing 
range in service.  

Service personnel records show that the veteran was qualified 
as a vehicle driver with no combat service.  In May 1987 
statements, the veteran and a fellow soldier reported that 
they participated in training on a firing range on one 
occasion where the soldiers were positioned close to each 
other.  After the training, the veteran complained of hearing 
problems to his fellow soldier and reportedly sought military 
medical treatment.  

Service medical records are silent for any examination or 
treatment for ear conditions or any residual conditions of 
acoustic trauma.  In April 1957, the veteran sustained an 
injury to his lower back.  He later reported to an examiner 
in 1964 that he was placed on light duty and was an 
instructor for the remainder of this service.  In his 
discharge physical examination medical history questionnaire, 
the veteran noted unspecified "ear, nose, and throat 
problems."  The examiner made no comment and noted no ear, 
nose, or throat abnormalities.  No hearing acuity deficits 
were noted in a whisper test.  In February 1959, a VA 
examiner also noted no hearing acuity deficits in a whisper 
test.  

The veteran was hospitalized at a VA Medical Center (VAMC) in 
December 1961 for removal of his tonsils.  An examiner noted 
the veteran's reports of difficulty hearing an instructor in 
summer school several months earlier.  A hearing examination 
during his hospitalization showed some bilateral high 
frequency senorineural hearing loss.  In January 1962, the RO 
denied service connection for bilateral hearing loss, noting 
that service medical records showed no hearing deficits or 
treatment for ear injury.  The veteran did not express 
disagreement within one year and the decision became final.  
The RO denied petitions to reopen the claim in April 1963, 
July 1981, and May 1985 because evidence received was 
cumulative and not material to the absence of medical 
evidence of a relationship of hearing loss to any aspect of 
service. 

In August 1987, the RO denied a petition to reopen the claim 
for service connection for bilateral hearing loss and for 
service connection for tinnitus.  Evidence received included 
medical evidence of a continued diagnosis of hearing loss and 
a diagnosis of tinnitus as well as a statement from a fellow 
soldier that they had participated in small arms training in 
service.  No medical evidence of an injury or a relationship 
of the current conditions to any aspect of service was 
received.  In May 1986, the Board affirmed the decision.  

In a March 1989 letter, a private physician stated that he 
had examined the veteran and that his high frequency hearing 
loss was consistent with noise induced hearing loss.  The 
physician did not note a review of the service medical 
records.  On reconsideration in June 1989, six members of the 
Board including two physicians again affirmed denial of 
service connection for bilateral hearing loss and tinnitus.  
In April 1990, the RO reopened both claims and denied them on 
the merits and in April 1991, the Board denied the claims 
again because new evidence did not show that an injury 
occurred in service and that it was related to the veteran's 
current conditions.  The veteran did not appeal. 

In September 1998, the RO denied a petition to reopen the 
claims.  In September 2003, the veteran again petitioned to 
reopen the claims and the RO denied the petition in February 
2004.  This appeal ensued. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Since the last final disallowance of the claims, the RO 
received VA audiometric test reports from February 1998 and 
February 2004.  The examiners noted continued bilateral high 
frequency hearing loss with no declining trend and the 
veteran's reports of constant tinnitus.  The reports noted 
that the veteran was using hearing aids provided by VA.  
Although the examiners noted the veteran's reports of noise 
exposure in service, none reviewed the service medical 
records or commented on an injury in service.  Furthermore, 
neither provided any opinion that any current hearing loss or 
tinnitus was the result of noise exposure in service.  VA 
outpatient treatment records from 1998 through 2004 show 
periodic audiologist notes related to ear cleaning and proper 
hearing aid care.   

The veteran submitted a copy of an article from the 
January/February 2003 edition of Disabled American Veterans 
Magazine.  The author of the article reported that the 
Veterans' Benefits Improvement Act of 2002 contained 
provisions changing the method for determining disability 
compensation for service-connected hearing loss.  The veteran 
also submitted an October 2003 letter from the National 
Personnel Records Center that stated that his service 
personnel records were unavailable and suspected of 
destruction in a fire.  

The Board concludes that evidence received since the final 
disallowed claim for service connection for bilateral hearing 
loss and tinnitus, although new, is cumulative and does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The Board acknowledges that the veteran participated 
in small arms training and that a fellow soldier heard him 
state that he could not hear well after a session.  However, 
there is no new medical evidence that the veteran sustained 
an injury that is related to his current conditions.  The new 
medical evidence does not address the etiology of his 
conditions or challenge the hearing tests conducted in 
service and in 1959 that showed no hearing loss.  Even though 
no audiometers were in use at the time, the tests that were 
appropriate at the time did not show hearing deficits.  

To comply with the provisions of the Veterans' Benefits 
Assistance Act of 2002, VA changed the regulation related to 
special considerations for paired organs or extremities, 
effective December 6, 2002.  38 C.F.R. § 3.383(a)(3).  See 
69 Fed. Reg. 48,149 (Aug. 9, 2004).  The new regulation 
provides that compensation for a combination of service- and 
non-service connected disabilities is available if hearing 
impairment in one ear is compensable to a degree of 10 
percent or more as a result of a service-connected 
disability, and there is hearing impairment as a result of a 
non-service connected disability in the other ear.   The 
change is not applicable in this case because the veteran 
does not have a service-connected disability in either ear.  
Therefore, the change in the regulation is not material to 
the reason for previous denials of the claims.  

The Board notes that the veteran was unable to obtain copies 
of his service personnel records, and his representative 
contends that the 2003 National Personnel Records Center 
letter is new and material evidence showing that not all of 
the veteran's records had been considered.  Therefore, he 
contends that VA has a heightened duty to assist in the 
further development of the claims.  However, the veteran's 
complete service medical records were obtained and were 
considered in all previous disallowances.  The veteran has 
not stated what evidence may have existed in his personnel 
records, not already provided in lay statements, which may be 
relevant to acoustic trauma in service.  The reason for 
denial has been the absence of medical evidence to show a 
relationship of any inservice injury to any current hearing 
loss or tinnitus.  No new evidence has been submitted that 
demonstrates any relationship between any current hearing 
loss or tinnitus and the veteran's service.

As no new and material evidence has been submitted since the 
last final disallowance of the claim, the Board must deny the 
petition to reopen the claim for service connection for 
bilateral sensorineural hearing loss and for tinnitus.  The 
preponderance of the evidence is against this claim, and the 
"benefit of the doubt" rule is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The petition to reopen a claim for service connection for 
bilateral hearing loss is denied

The petition to reopen a claim for service connection for 
tinnitus is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


